                           Case 2:19-cv-04980-AB-SK Document 206 Filed 10/06/20 Page 1 of 3 Page ID #:3159



                              1   William W. Oxley, SBN 136793 (Admitted in Related Case)
                                  Email: woxley@bakerlaw.com
                              2   BAKER & HOSTETLER LLP
                                  11601 Wilshire Boulevard, Suite 1400
                              3   Los Angeles, CA 90025-0509
                                  Telephone: 310.820.8800
                              4   Facsimile: 310.820.8859
                              5   Kevin M. Bovard, SBN 247521
                                  Email: kbovard@bakerlaw.com
                              6   Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
                                  Email: jlesovitz@bakerlaw.com
                              7   Meghan Rohling Kelly, SBN 292236
                                  Email: mkelly@bakerlaw.com
                              8   BAKER & HOSTETLER LLP
                                  2929 Arch Street, 12th Floor
                              9   Philadelphia, PA 19104-2891
                                  Telephone: 215.568.3100
                             10   Facsimile: 215.568.3439
                             11   Attorneys for Defendant
                                  GUEST-TEK INTERACTIVE
B AK ER & H OSTETLER LLP
   A TTORNEYS AT L AW




                             12   ENTERTAINMENT LTD.
      L OS A NG ELES




                             13   (additional counsel listed on following page)
                             14
                             15
                             16                   IN THE UNITED STATES DISTRICT COURT
                             17                     CENTRAL DISTRICT OF CALIFORNIA
                             18                                    WESTERN DIVISION
                             19
                                  NOMADIX, INC.,                                 Case No.: 2:19-cv-04980-AB-FFM
                             20
                                              Plaintiff,                         Honorable André Birotte Jr.
                             21
                                        v.                                      GUEST-TEK’S NOTICE OF
                             22                                                 LODGING SUPERSEDEAS BOND
                                  GUEST-TEK INTERACTIVE
                             23   ENTERTAINMENT LTD.,
                             24               Defendant.
                             25
                             26
                             27
                             28


                                                           GUEST-TEK’S NOTICE OF LODGING SUPERSEDEAS BOND; CASE NO.: 2:19-CV-04980-AB-FFM
                           Case 2:19-cv-04980-AB-SK Document 206 Filed 10/06/20 Page 2 of 3 Page ID #:3160



                              1   Michael J. Swope (Admitted Pro Hac Vice)
                                  Email: mswope@bakerlaw.com
                              2   BAKER & HOSTETLER LLP
                                  999 Third Avenue, Suite 3500
                              3   Seattle, WA 98104-4040
                                  Telephone: 206.332.1379
                              4   Facsimile: 206.624.7317
                              5   Andrew E. Samuels (Admitted Pro Hac Vice)
                                  Email: asamuels@bakerlaw.com
                              6   BAKER & HOSTETLER LLP
                                  200 Civic Center Drive, Suite 1200
                              7   Columbus, OH 43215-4138
                                  Telephone: 614.228.1541
                              8   Facsimile: 614.462.2616
                              9   Thomas D. Warren (SBN 160921)
                                  Email: tom.warren@warrenterzian.com
                             10   WARREN TERZIAN LLP
                                  700 S. Flower Street, Suite 1000
                             11   Los Angeles, CA 90017
B AK ER & H OSTETLER LLP




                                  Telephone: 213.410.2620
   A TTORNEYS AT L AW




                             12
      L OS A NG ELES




                                  Attorneys for Defendant
                             13   GUEST-TEK INTERACTIVE
                                  ENTERTAINMENT LTD.
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28


                                                      GUEST-TEK’S NOTICE OF LODGING SUPERSEDEAS BOND; CASE NO.: 2:19-CV-04980-AB-FFM
                           Case 2:19-cv-04980-AB-SK Document 206 Filed 10/06/20 Page 3 of 3 Page ID #:3161



                              1         Defendant Guest-Tek Interactive Entertainment Ltd. gives notice of lodging
                              2   Bond # 41432603, issued by Platte River Insurance Company in the amount of
                              3   $1,374,637.50.
                              4
                              5                                       BAKER & HOSTETLER LLP
                                   Dated: October 6, 2020
                              6
                              7                                       By:      /s/ Kevin M. Bovard
                                                                               Kevin M. Bovard
                              8
                              9                                       Attorneys for Defendant
                                                                      GUEST-TEK INTERACTIVE
                             10                                       ENTERTAINMENT LTD.

                             11
B AK ER & H OSTETLER LLP
   A TTORNEYS AT L AW




                             12
      L OS A NG ELES




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                                                             -1-
                                                       GUEST-TEK’S NOTICE OF LODGING SUPERSEDEAS BOND; CASE NO.: 2:19-CV-04980-AB-FFM
